DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 5, 6, 9-11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavaliere et al. (US 2018/0159144).
Regarding claim 1, Cavaliere discloses an electrochemical conversion apparatus (fuel cell [0118]-[0120]), comprising: a membrane([0139]-[0140]); a catalyst comprising platinum ([0086]-[0092]) molybdenum carbide ([0054]-[0058]) disposed on a first side and a second side of the membrane([0145]), wherein the platinum molybdenum carbide comprises phase pure molybdenum carbide ([0079]) and discrete nanoparticles of platinum formed on the molybdenum carbide([0094]-[0097]); a first gas diffusion layer disposed on the first side of the membrane, wherein the catalyst is disposed between the first gas diffusion layer and the membrane([0145]);
a second gas diffusion layer disposed on the second side of the membrane([0145]), wherein the catalyst is disposed between the second gas diffusion layer and the membrane([0145]); an anode coupled to the first gas diffusion layer([0143]); and a cathode coupled to the second gas diffusion layer([0143]).
Regarding claim 5, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere further discloses  the molybdenum carbide has a nanowire morphology(nanotubes should have a length/diameter aspect ratio of at least 2 [0084]).
Regarding claim 6, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere further discloses the first side of the membrane is disposed opposite the second side of the membrane([0145]).
Regarding claim 9, Cavaliere discloses an electrochemical conversion apparatus (fuel cell [0118]-[0120]), comprising: a proton exchange membrane([0139]-[0140]);a first catalyst disposed on a first side of the proton exchange membrane ([0145]); a second catalyst disposed on a second side of the proton exchange membrane opposite the first catalyst ([0145]), wherein at least one of the first catalyst or the second catalyst comprises a platinum ([0086]-[0092]) molybdenum carbide ([0054]-[0058]) containing material; a first gas diffusion layer disposed on the first side of the proton exchange membrane, wherein the first catalyst is disposed between the first gas diffusion layer and the proton exchange membrane ([0145]);a second gas diffusion layer disposed on the second side of the proton exchange membrane, wherein the second catalyst is disposed between the second gas diffusion layer and the proton exchange membrane ([0145]); an anode coupled to the first gas diffusion layer ([0143]); and a cathode coupled to the second gas diffusion layer ([0143]).
Regarding claim 10, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere further discloses the platinum molybdenum carbide containing material further comprises: a molybdenum carbide support([0014]); and a platinum layer deposited on the molybdenum carbide support([0087]-[0089]).
Regarding claim 11, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere further discloses  the platinum layer is characterized by island-like growth(depositing the nanoparticles onto the metal carbide nanotube ([0094]-[0097]).
Regarding claim 14, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere further discloses the molybdenum carbide support is a phase pure molybdenum carbide([0079]).
Regarding claim 16, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere further discloses the platinum molybdenum carbide containing material has a nanowire morphology(nanotubes should have a length/diameter aspect ratio of at least 2 [0084]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) as applied to claim 1 above, in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20.
Regarding claim 3, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere does not explicitly disclose  the discrete nanoparticles of the platinum have a diameter of less than about 3 nm.
Regmi teaches the Pt deposited carbides have as much as three times higher HER activity and four times higher ORR activity compared to commercially available Pt/C catalyst and show enhanced stability under fuel cell conditions (abstract). Regmi teaches using a wet impregnation method, dispersed platinum nanoparticles ranging between 3 and 5 nm were deposited on the carbides (abstract).  Regmi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to use in the catalyst of Cavaliere, each platinum nanoparticle having a diameter of less than about 3 nm as taught by Regmi in order to provide higher HER and ORR activity and enhanced stability.
8.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) as applied to claim 1 above, in view of Zhang et al. (US 2017/0125828).
Regarding claim 7, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere does not explicitly disclose  the anode comprises graphite.
Zhang teaches  a method for reducing fuel cell voltage loss in a fuel cell that includes an anode catalyst layer including an anode catalyst and a cathode catalyst layer including a cathode catalyst with a proton exchange layer interposed between the anode catalyst layer and the cathode catalyst layer(abstract).  Zhang teaches the anode and cathode layers of a typical PEM fuel cell are formed of porous conductive materials, such as woven graphite, graphitized sheets, or carbon paper to enable the fuel and oxidant to disperse over the surface of the membrane facing the fuel- and oxidant-supply electrodes, respectively ([0003]).
It would have been obvious to one of ordinary skill in the art to provide the anode of Cavaliere, the anode comprises graphite as taught by Zhang in order to enable the fuel and oxidant to disperse over the surface of the membrane facing the fuel- and oxidant-supply electrodes, respectively.
Regarding claim 8, modified Cavaliere discloses all of the claim limitations as set forth above. Modified Cavaliere further discloses  the cathode comprises graphite(Zhang, [0003]).
9.	Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) as applied to claims 9-11 above, in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20.
Regarding claim 12, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere does not explicitly disclose the platinum layer comprises discrete nanoparticles with a diameter of less than about 3 nm.
Regmi teaches the Pt deposited carbides have as much as three times higher HER activity and four times higher ORR activity compared to commercially available Pt/C catalyst and show enhanced stability under fuel cell conditions (abstract). Regmi teaches using a wet impregnation method, dispersed platinum nanoparticles ranging between 3 and 5 nm were deposited on the carbides (abstract).  Regmi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to use in the catalyst of Cavaliere, the platinum layer comprises discrete nanoparticles with a diameter of less than about 3 nm as taught by Regmi in order to provide higher HER and ORR activity and enhanced stability.
10.	Claim(s)  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20 as applied to claims 9-12 above, in further view of Roman-Leshkov et al. (US 2015/0105241) as cited in IDS dated 9/18/20.
Regarding claim 13, modified Cavaliere discloses all of the claim limitations as set forth above. Modified Cavaliere does not explicitly disclose the diameter of the discrete nanoparticles is about  1.5 nm to about 2.5 nm.
Roman-Leshkov teaches process for the production of non-sintered transition metal carbide and nitride nanoparticles (title).  Roman-Leshkov teaches commercial fuel cell catalysts consist of ultrasmall (2-5 nm) platinum (Pt) nanoparticles loaded onto a conducting carbon black (CB) support at high wt % loadings (FIG. 1) ([0061]).  Roman-Leshkov is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to use as the nanoparticles of modified Cavaliere, the diameter of the discrete nanoparticles is about  1.5 nm to about 2.5 nm as taught by Roman-Leshkov since it was known in the art that size of platinum nanoparticles was commercially used. MPEP 2144.03.
11.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) as applied to claims 9-10 and 14 above, in view of Cai  et al. (US 2014/0080694).
Regarding claim 15, Cavaliere discloses all of the claim limitations as set forth above. Cavaliere does not explicitly disclose  the phase pure molybdenum carbide of the first catalyst or the second catalyst is hexagonal Mo2C.
Cai teaches the composite metal carbide and graphite particles are electrically conductive and serve well as support particles for later deposited particles of a platinum group metal or other catalyst material in, for example, a catalytic electrode member in an electrochemical cell(abstract).  Cai teaches hexagonal Mo2C phase (Fig. 5, [0020]).
It would have been obvious to one of ordinary skill in the art to provide in the catalyst of Cavaliere,  the phase pure molybdenum carbide support of the first catalyst and the second catalyst is hexagonal Mo2C as taught by Cai as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
12.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) as applied to claim 9 above, in view of Zhang et al. (US 2017/0125828).
Regarding claim 17, Cavaliere discloses all of the claim limitations as set forth above.  Cavaliere does not explicitly disclose  the anode or the cathode comprise graphite.
Zhang teaches  a method for reducing fuel cell voltage loss in a fuel cell that includes an anode catalyst layer including an anode catalyst and a cathode catalyst layer including a cathode catalyst with a proton exchange layer interposed between the anode catalyst layer and the cathode catalyst layer(abstract).  Zhang teaches the anode and cathode layers of a typical PEM fuel cell are formed of porous conductive materials, such as woven graphite, graphitized sheets, or carbon paper to enable the fuel and oxidant to disperse over the surface of the membrane facing the fuel- and oxidant-supply electrodes, respectively ([0003]).
It would have been obvious to one of ordinary skill in the art to provide the anode or the cathode of Cavaliere, the anode or the cathode comprise graphite as taught by Zhang in order to enable the fuel and oxidant to disperse over the surface of the membrane facing the fuel- and oxidant-supply electrodes, respectively.

13.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20.
Regarding claim 18, Cavaliere discloses an electrochemical conversion apparatus(fuel cell [0118]-[0120]), comprising: a proton exchange membrane([0139]-[0140]); a first catalyst disposed on a first side of the proton exchange membrane([0145]); a second catalyst disposed on a second side of the proton exchange membrane opposite the first catalyst([0145]), wherein the first catalyst comprises platinum([0086]-[0092])  molybdenum carbide([0054]-[0058]), the platinum molybdenum carbide further comprising: a phase pure molybdenum carbide support([0079]); and platinum nanoparticles deposited on the phase pure molybdenum carbide support([0094]-[0097]),  a first gas diffusion layer disposed on the first side of the proton exchange membrane, wherein the first catalyst is disposed between the first gas diffusion layer and the proton exchange membrane([0145]); a second gas diffusion layer disposed on the second side of the proton exchange membrane, wherein the second catalyst is disposed between the second gas diffusion layer and the proton exchange membrane([0145]); an anode coupled to the first gas diffusion layer([0143]); and a cathode coupled to the second gas diffusion layer([0143]) but does not explicitly disclose each platinum nanoparticle having a diameter of less than about 3 nm.
Regmi teaches the Pt deposited carbides have as much as three times higher HER activity and four times higher ORR activity compared to commercially available Pt/C catalyst and show enhanced stability under fuel cell conditions (abstract). Regmi teaches using a wet impregnation method, dispersed platinum nanoparticles ranging between 3 and 5 nm were deposited on the carbides (abstract).  Regmi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to use in the catalyst of Cavaliere, each platinum nanoparticle having a diameter of less than about 3 nm as taught by Regmi in order to provide higher HER and ORR activity and enhanced stability.
Regarding claim 20, modified Cavaliere discloses all of the claim limitations as set forth above. Modified Cavaliere further discloses  the first gas diffusion layer or the second gas diffusion layer comprise a porous carbon containing material(Cavaliere [0138]).
14.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20 as applied to claim 18 above, in further view of Cai et al. (US 2014/0080694).
Regarding claim 19, modified Cavaliere discloses all of the claim limitations as set forth above.  Modified Cavaliere does not explicitly disclose the phase pure molybdenum carbide support of the first catalyst and the second catalyst is hexagonal Mo2C.
Cai teaches the composite metal carbide and graphite particles are electrically conductive and serve well as support particles for later deposited particles of a platinum group metal or other catalyst material in, for example, a catalytic electrode member in an electrochemical cell(abstract).  Cai teaches hexagonal Mo2C phase (Fig. 5, [0020]).
It would have been obvious to one of ordinary skill in the art to provide in the catalyst of modified Cavaliere,  the phase pure molybdenum carbide support of the first catalyst and the second catalyst is hexagonal Mo2C as taught by Cai as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Allowable Subject Matter
15.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the phase pure molybdenum carbide of the catalyst comprises nanotubes with a diameter of about 15 nm to about 20 nm.
In the instant invention,  metal carbide compounds produced utilizing low temperature salt flux techniques can maintain the nanowire morphology of the carbon nanotubes but increase in size to between about 15 nm and about 20 nm in diameter due to the incorporation of metal in the carbon lattice([0039] US 2021/0005901). The nano-carbides formed according to methodologies described  not only have a nanowire like shape but also have increased surface areas when compared to conventionally prepared metal carbides([0039]).
Cavaliere discloses the phase pure molybdenum carbide of the catalyst comprises nanotubes with a diameter of at least 75 nm ([0082]) but does not disclose, teach or render obvious a diameter  of about 15 nm to about 20 nm.
16.	 Claim 4 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724